Order, Supreme Court, Bronx County (Lucy Billings, J.), entered on or about October 31, 2006, which, to the extent appealed from, granted the cross motion of defendant Jorge Pereira Construction, Inc. for summary judgment dismissing the complaint and all cross claims against it, unanimously affirmed, without costs.
Plaintiff sustained injury while working on the second story of a house being built for the Aloias. He fell into the basement through three-by-six-foot openings cut into the first and second floors to accommodate a chimney to be constructed by Pereira. Plaintiffs intimation that the protective planking that had covered the openings in the first and second floors might have been removed by one of Pereira’s employees is unsupported by admissible evidence, and the complaint was properly dismissed as against said defendant (Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Concur&emdash;Tom, J.P., Nardelli, Williams and McGuire, JJ.